Title: New York Assembly. Report on a Letter from the Secretary for Foreign Affairs, [16 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 16, 1787]
Mr. Hamilton, from the Committee appointed to consider of and report on the letter from the Secretary of Foreign Affairs, to his Excellency the Governor, and the papers accompanying the same, together with the act of the Legislature, entitled, An act relative to Debts due to Persons within the Enemies Lines, reported, that it is the opinion of the Committee, that the said act ought to be amended, and that a bill should be brought in for that purpose: That the said Committee have prepared a draft of such bill, and have directed him to move for leave to bring in the same.
Resolved, That the House do concur with the Committee in the said report: And,
Ordered, That leave be given to bring in the said bill.
Mr. Hamilton according to leave brought in the said bill, entitled, An act to amend an act entitled, an act relative to Debts due to persons within the enemies lines, and another act, entitled, an act relative to Debts due to persons within the enemies lines, passed 12th July 1782, which was read the first time, and order a second reading.
